Case 1:21-cv-00526-SHR-EB Document1 Filed 03/23/21 Page 1of13
jas “WHE

UNITED STATES DISTRICT COURT G
FoR THE MibbLé HisSTRICT

GF PEANSYLVANIA
Jutioa CHRISTIAN

     
   

civil ACTION IL
v. ED
tp mee SCRANTO,y
CPT) VANGORBER , Lt : ‘J/-(I 05a
Te VANGORBER , ET 3 Alo. e Xl “ AR 9
SHERMAN , SATERS , 3 2024
RIDER, SEcuRIT7 4
. Per. men, r
Cowl Ro ght 3 Compl aint DEPUTY nee,
42 USC 3 1983 _
1, THAT ON OR UPON THE baATE 3/5/2021, OFFICERS CAME To Location oF
His CELL, D-i22,TSo CONDUCT AN INUWESTIGATIVE SEARCH LiPon His LEGAL
PROPERTY, WHICH ENbDEb iN CONPISCATING NEARLY A WHELE Rox’ CE
LEGAL MATERIAL : His PERSONAL PROPERTY, wHICH WAS Not RELATED
To PROPERTS SOUGHT =~ TAKEN FROM THE LUEBRARY BY ANOTHER INMATE
WHERE 1T APPEARS WHAT ADVERSE ACTION WAS TAKEN. oO
2, THAT HE SUFFERED DEPRIVATION GR FIRST AMENDMENT RIGHT To FREEDOM
oF SPEECH , FREEDOM OF EXPRESSION , AND ASSEMBLT,AN® REDRESS OF
STRIEVAN CES ; WHERE bE PENDANT Wet oMmt CONFISCATED His PROPERTY READ
HiS LEGAL MATERIAL ,@R MADE CaoPiEX THEREOF ,WittoUuT His PER Miss ~
ION , FoiltowiInG® AN IMPROPER SEARCH PROCEBURE , DONE WiTtTHouT
Bue PROCESS oF LAW
3.

THAT SPERCH ER CoNbdDUCT
TEeESek ADVERSE

WAS PROTECTED 2 THAT
ACTign AGAINST PLAGNTIFE , ABD THAT
EGAUSAL COAINE CTI nN &

ACTION «

THERE
BETWEEN PROTECTED SPERBCH Any

Antb FoR OTHER “THAN PURPOSE OF THe SEARCH;
AT #3 3uks

DEFEAT

WAS
AbVERSE

THAT DEFENDANT Tock »,OR WwAS RESPONSIBLE FoR Actions THAT
Min bERES PLAGINTIFE bs EFFORTY To PURSUE LEGAL CLAIM ,

S, THAT PEFENDANT DEPRIVED EHatm OF FEDERALLY PROTECTED RtGHT
wiltHoUT bué PROCESS GF LAW .

G@. THAT DEFEMbDANT PEPRIVED Hit OF RIGHT, PRIVILEGE OR
S€cuRéeb By CemaTeTuTien aR Laws oF

7.

IMMUNITY
Unaiteb STATES .

THAT HE WAS ENGAGED tn CENSTITCITIONALLY PROTECTED
HE SUFFERED AM ABVERZE ACTlEN AT THE
ANb THAT THE

ACTiIvGiTyY > THatr
HANDS e@F PRIiSoenN OFFICIALS
PROTECTED ACTIVITY WAS THE
MastivAtinidg CAUSE CGF tHE ADVERSE
$3. THAT

SUBSTANTIAL eR
ACTLOAL .
THE STATE DEPRIVED Hier eF

A BROTECTED INTERERT the aiFe
LIBERTY OR PROPERTY » AND DT THAT THE DEPRIVATION GcCURRED witout
buc PFPReCESS oF LAW 4
Yo THAT HiS ACCESS WAS iIMPAIREN AND THAT HE BUFFERED ACTUAL
Qu FuRy Becaus& of DEFENDANTS Action.
f9. THAT A Non- FRivelLGusS LEGAL CLAIM WAS FRUATRATEbD OR IMPEDED -
it.

i3-

t 4,

1G.

i3.

tHe

(by

Case 1:21-cv-00526-SHR-EB Document1 Filed 03/23/21 Page 2 of 13

‘THAT DERPRIVATIoAIS Teck PLACE AtcoR DING TO AN LMPROPER SEARCH

PROCEDURE 2 tHAT SEIZED PROPERTY WAS WITHOUT FUuUST CAUSE , ANA
wAS witHeuT AVAILABLE REMEDY CAR ADEQUATE REMEDY AT LAW ,
THAT THE PLAINTOFE uPon bATEe 3/5/2021, SugmitTeh Twe RE@UESTS
To STAFF FoR THE RETURN GF HiS LEGAL MATERIAL = PERSONAL PROPERT7,
Amb THAT THE DEFENDANT ACTED WiTH INTEATIANAL bjISREGARS To THESE
REQUESTS, WITH INTENT TO DENY HIM THE RETURN of His LE GAL

PROPERTY 3 AND THAT HE SUFFERED DEPRIVATION @F A RiGwt ro ae

SEIZING 7 HES LEGAL MATERIAL iN VIDLATIoM of StH, 14TH Amend -
MENTS

THAT THE TIME GF THE ViclLATIEN WAS UPON THE DATE 3/s las2i “eo THE
PLACE GF THE WiCLATION WAS AT LocdTion oF CELE i22, D- Block,
AT SCH Roekvitw PRISON > THAT THE Vie LaATIVE ConNbucT was CemmdpTreh
BY CORR&ction GFFICERS SEYERS ANb RIDER 2 AND THAT THE FRISoN
GPFICIALS 4 CPT2 VANGOROER AND LT. SHERMAM , SECURITY CEFICERS, WERE
RESPONSIBLE FOR THE ViokATICN ST COMMITTED BY THEIR OFFICERS WHitH
THEY HAD ENFORCED “THEMSELVES «

THAT AN GROER WAS #SSukb By LT. DHER MAN, SAib Br Cle 4 RibER,
TS OENITIATE AN IN VERTIGATIVE SEARCH UPON INMATES PROPERTY,

AMD UvoRM THAT SEARGH , PROPERTY WAS IMPROPERLY CONFISCATED By
SUBORDINATE GFFICERS 4» .

THAT THE GFFICIAL GRDERED THE FUBORDINATE OFFICERS To ACT ah

Succi MANNER a

THatT Bete CPG VANGSRDER AND LT. BHER MAN, AFTER REWIS WING THE
PLAINTIFFS PROPERTY, MNEW THAT WHAT THEY SGUGHT, WAS AiOT
WITHEN THE PLAEMNTIFR I'S PROPERTY , AMD FHERERBY ConTtINUEDdD Te
MEER PLAINTIFF'S PROPERT7, AXCEEDING BEYONH His REMULST FOR
RETURN SF His PROPERTY wHitH VieclLATED PuE PROCaSS

e

EXiSTERICE GF PROCEDURAL DUE PRGEECERE VialAtian Wehiie ree
SUFFERED MN WIOLATIGN GF F4tH AMENDMENT .

THAT THE PROCEDURE wWeieh CAUSED THE ALLEGED CONFISCATION THEY

INTEMTianmALLyY RECTED UPen IT, ENDING in A KNoWwN © bUE PROCESS
Vistation , BF AWWVERSE ACTION TAKEN , WitHoUuT AbDBGQUATE RemEhby
AT LAW ,wHERE DEFEMDANTS AcTAD ouTstbe Scorph aé THEIR

EMPLEYMENT »

DEFENDAMIAZ Kikw THAT THEY wERE tn QUEST FoR TPECIFIC ALoTES
TAKEN FROM THE PRISOSNMiXS LIBRARY Beinn “Ture Bock BIinhkRs

TetTLeéb “ FEDERAL HABEAS CoRPUS PRACTICE AND PROCEDURES , Booker
Poawb 2, wHeRE THE REMevaAl sF FLAIATTIFF OS LEGAL PRGEPERTY
RESULTED IN ADVERSE Action, wHERE HE HAD NG BucH Pesx-

ESSiom OF THAT MATERIAL Urom THE INITIATION GF INVESTIGATIVE
SEARCH WHERE CONFISCATION RESULTED iw PROCEDURAL bUE PROCESS WViaLdtion
THAT THE OFFICERS WHO PARTICIPATED th tet SEARCH PROCE bUuRE
ACTED IMPROPERLY , Awl THE CHIEF OFFICERS WHO GuthEdb Anib
EMFORCED THE SEARCH PROCEDURE will Fucly, iInNTREMTIONALLY, AnD

KMoWINGLY ACTED IMPROPER TO CAURE HARM . AND ACTED GuUTSIDE
SCOPE OF THEIR EMPLOY MENT ,

REEKLESS GR CALLOUS INDIFFERENCE Te ConmatitutienAlL RIGHTS of
O@tHees ,
23,

2%.

26.

28,

24%

34,

Case 1:21-cv-00526-SHR-EB Document1 Filed 03/23/21 Page 3 of 13

iy
THAT THE PROPERTY wHich wAS DECLARED MISSING WAS FPEDERA €
HABEAS CORPUS PRACTICES Anb PROCEUURES 5 tHE NCTES WERE
ReMovab FROM “two Beck Binb®R TABLETS BORN THE LEGAL
PROPERTY oF SC4- RocKVIE Ww PRISonN LIBRARY
GFFiCERS WERE REGiWIRED tre SEARCH FeR THAT SPECMREIC FRo =
PERTY ALONE WHERE CONFISCATING ALL of HiS ba PORTANT LE GAL

FILES f Fidinas, Anb POCUMEMTS WERE hiot PART OF THAT Re -
GuiREb PReceburRe

~

THAT PRISON'S INSTITUTIon , STAPR EMPLO*ee; LUBRARIANI, SHOWED
THE PLAINTIFF ExxAecTiy WHAT WAX MISSING .
THatr clei SAVERS, WHOAL WAS INVetLVED Im THR SEARCH PRe
CEbURE UNREASONARLY PISCARDED AWAY PLAINTIFF is Bax oF
SUGAR SuUBStituTe SWEETMER wWHithw HAD oVvER 8o PacKits em
ClLesEb THEREIA INTO THE TRAGH WITHOUT CONFISCATION ZTEM RE -
€eirpr FOR Hix FRoPRRTW |
THEREAFTER THIS GFFICER CONMFICATED ALL GF HE FLAINTIURE SS Bon -
TrPIing PAPER AMD CARRBOM PAPER FERGOM His PROPERTY AND PLACED
tT Mra THE Box whith wAS InNeLUbLDb AS lLEGAL MATRRIAL - THEA
PLAIMWTIRE EXPLAINED Te Hikt THAT HE WARK INDIGENT Amb RECEIVES
Am 5Q. PACKET oF PAFER, CARBom PAPER, Anh PEM EACH
THROUGH FSHuUE OF THE BURINERS OFFLER - THE OFFICER
INTEMTIOMALLY ANB KNeawINGLE ACTED with Re K LESS
OF THE PLAINTIFF ($s Ril@itT te ACCRAS te

DA G eet,
wilh Fuiey,
DISReGAARbL
Hix LEGAL FPREPERTS ANS

MEPT IT L

THAT THE C&NDUCT WAS EN VEIGLATIom OF THEA COSTOTUTIC ng AWE LAWS
G@F UNITED STATES WHERE THE PLAINTIFF WAS witteur MEANS TS
Communi CATE wit. tie €bURTS wy Had bt

MIGLATED MIS 14tH AME ADMENT

Riéht , DENIzb ACCESS Te THE COURTS eg whiCH HE BSuFFERED ,

THEREAFTER THE OFFICER DISCARDED AWAY ALL
MOomTHLY ALLOTMENT CF RERULAR ENVELOPES INTS THE TRASH
WHERE INMATE ZS umbeR CuUuRREaT PRison Poeiicy ARE ALLOwE b
12 MAL ING & PB MONTH + WHichH IMmecLUbED CEM FISCATICA OF
HiS GRMIZ LEGAL ENVELOPES , WHICH “WioLATES 14TH AMENDMENT
DEMIED ACCERS To THe COURT , WHICH HE SUFRERED ‘

ra

OR THE PLAinTiffts

2
THE OFFICER FURTHER TOGK ALL OF THE PLAUNESR SY BREAbdD “ Focy «
AND THREW (tT IN THe TRASH WHERE HE WAS DEPRIVES I es

BASIC HUMAN MEER FOR AN StH APLEALD PLE AT MUGLAT Lon: Which
HE SUFFERED im E€RUEL AND UNUSUAL PUNISHMENT.

THAT HE HAS BEEN DEPRivED eF THE Minimal

CivilLiz=b MBASURE
@F Lifes MECESSITIER

~

THE GFFICER ToeK ALL oF tHE PLAINTIFE ts
INMATES ARE ALLQWiED Te HAVE
WHictH bErFRivwib Him

STATE ISSUE Sonar wihicH
AND THRE w TitEaqd in THE TRASH
GF A BASiC€ FUmMANY NEED FOR An

Ste
AMENDMENT NiolLATION WHICH HE AuFfFERED .
THAD Clo d RIDER FPARTICUPATED tm THE ABOVE VioLAtTioNS AND
DEPIRAVATIONS witti C/o i SAYERS UPon COMMISSION OF AM ACT =

?
THAT HE PRObdOUCED THE CENFISCATLO A ITRMS RECEIPT wHICH wAS NieT

THE BASIS POR TRE SRARCH AND SBELZURE WHichH CAUSED REMOYWAL GF
PLAGMTIFE SS PROPERTY RESULTIAG EM PROCEDURAL bud PROCESS yvietarion
witht 6uT put PRGEEESS .

3
Ble

326

$2.

34.

38.

3B.

3%.

+3.

Case 1:21-cv-00526-SHR-EB Document1 Filed 03/23/21 Page 4 of 13

THAT THRE CONFISCATION OF PiaAtachiFFis LEGAL PROPERTY DEPRIVED Hin

G@FoTHE RIGHT Te ACCE SA TS Aiab RIGHTFUL POSSESSian: OF His
PERSONAL LEGAL PROPERTY wHitH wWicLATEb (t4&tH AMEADMENT,
RAwind A PROTECTED PROPERTY INTEREST THEREIN AND BEING
OEPRIVED THEREOF WITHGUT DUE PROCESS GF Law whic H THe
PLAGMTIFE Sarre Réb 3 A BENIAL OF ACEERS Te tHE CSEURTR

o

THE ConmbucT wHieti LED to THE ALLEGED RETALIATION WAS
CONSTiTittONALLY PROTECTED * HE SUFFERAD Bone AbdVERSE ACTION
AT THE HANNS CF THE PRISON GFFICIALS % THE ADVERSE Actin
WAS SUFFléedSaT Teo DETER A PERKOM OF SRDINARY FiRmMnass
FROM EXERCICIANG THiS CONSTIMITIANAL RiGHTS = ANB A CAMSAL
Link Exists BETWEEN THE EXERCIKE oF HIS RIGHtTs Awl
THE ABVERSE Action TAK EM AGERE ET HER

That HE HAS BEEN ENTE NTLONALLY TREATED DIFFERENTLY FROM otHeRs
STMELARLY SituATED AND THAT THERE 18 Nin RATIONAL BASIS FOR
THE bDIFFEREMCE IN “TREATMENT |

THAT HE WAS BEEN IRRATIONALLY SINGLED Gut FoR DtsPARATE
TREATMENT  .

THAT DEFEMVDANT TREATED Him DIFRERENTiLY FROM GTHERS SIMILARLY
SiTuUATeb > THE DEFEMbDANT Dib SO LMTENCTIONALLY , Anth THERE WAS
Ne RATIONAL BASIS FOR THE DIFFERENCE In TREAT MEAT

&

THAT THE bEFENMDAMT Committe b THE VioiLATion , DIRECTED it Te BE
DOME, SR ACAUWIESCED IM ITS COMMIiBRS ION WiTtH KNOWLEDGE |

THAT SUCH DEFENDANTS , with DELIBERATE INDIFFEREMCE Te THE
CONSEQUENCES , ESTABLISHED Anb MAINTAINED A Poiicy, PRACTICE oR
CUSTOM WHitH bIRECTiY CAUSED THE CONSTITUTIONAL HARA

me

THAT EMISTING Polity eh FRaAcTICée CREATES An UNRBASOMABLE Kisk
GF CEeNSTITUTLO MAL EINTURY 7 THE SUPERVISOR WAS AWARE THAT
THE UMREASOMABLE RiSaK was CRRATED 3% “THE SUPER VI S0 wm wird
INDGFFER EMT The THAT RISK ,ANU 3 THE IMTURY RESULTED FRan
THAT Poltecy eR PRACTACE .

Aa FALLURE To PROVIDE SPRCLFIC TRAINING THAT HAT A CAUSAL
NEXUS With HIS LNTURIES = THAT THE ABSEmCE GF tHHAT -<SPEecurRIc
TRAinING CAmM RRASONABLY BE SAIB Ts REFLECT A bPELLBERATE

INDIFFERENCE TO WHETHER THE ALLEGED DEPRIVATION acCURRED «

THAT tHE REFEABAMT , THROUGH ConbucT SANCTIONED UNDER tHe
COLOR OF STATE LAW DEPRIVED Him ef A FEDERAL ConaTITUTIONAL
SR STATATORY RIGHT .»

THAT BACH GewERAMEAT GFRICTAL DEFEALDAMT, THROUGH His Ove Ab
inbivibuAL AcTicns » HAS MICQGLATE D tHE CON Stitautiank .«
THAT OFFICIALS WERE AWARE GF FACTS FROM Wrttich TPHEy Ceulp
ANFER © SUBSTANTIAL RISK OF SERIGUS HARM Anh THAT THE y
DREW THAT {in FERANCE

~

THAT HE WAS DEPRIVED oR A FEDERAL RIGHT BY somEGn& AcTiaAile
umbEkR CoetleR OF State LAW ;
ye.

45,

oe.

47.

“Hs. °

5 &,

57,

oe

34s

bes

Case 1:21-cv-00526-SHR-EB Document1 Filed 03/23/21 Page 5of13

THAT THE ConbucT COMPLAINED GF WAS CommiTrEb By PERSON ACTING
UMbER CoitoR OF STATE LAW, Anb 3 THE CeombucT wialateh A Ri@ar,
PRIWILERE G@R latmunity FTEEUREh Gy tHE CONSTITUTION GR LAws
OF THE UNITED States <.

TRAT PRiSoa: OFFICIAL MAD SBuPFICIENT CHLPARBLE STATE of Mintd Awd
THAT PRIiSGOM @FFIciAL ACTED @R FAILED Toe AcT HESFITA His
ACTUAL KniowlEbGE OF SUBSTANTIAL RISK .

THAT ConmbtmenS CREATES RUBSTANTIAL Rist of SRERIGUS HARM .

EXISTENCE ec A SufFiciFNTLy SEROUS G@RT&CTIVE DEPRIVATION

=

THAT & VPRisen @FRieiAL SUBTFECTiVELY ACTED wWeiThe A SUPP iCIANTLY
CULPABLE s7aATG OF Miaib 4

FERSOMAL InNWeLVE MENT BY NAME DEFENDANTS «4

PERSONAL UN VELVEMENT BY EACH BEFEAANT im ALLEGED Cont-
Stitutie NAL DERPRIVATIANS «

THAT BEPFENDANTS wERRE bIRECTLY anwp PERSON ALLY RESPONSIBLE
FoR FuURPaRTE b UNLAWEPub C6NbBUCT .

THAT BERENDANTYS UNCeNStTittieNAL ACTION WAS tHe CAUBE in
Fact @F THE PLAINTIFF ts InTaurRy .
SUBSTANTIAL LIKELIHOOb THAT UNCENSTITUTIONAL PRACTICES reg
ComPpLAINED ABOUT AT TRIAL weulLb RECUR oR ATSECT hiAG aN
WHE Future 2 :

THAT PRigSon OFFicLALCS KNEW OF AND CENSCIiGUSLY PELSREGARDED
EXCESS3ivE Risk Te INMATES HEALTH of SAFET7 «

SuBatawtia“i LIKELincob OF Succfes GCM MPAEZERITS = IRREPARABLE INJURY
Fo PLANTS 18 DEFENDANT LS Not ENTOINED F INCLUDING Bat wet
LiIMTTED TO ABAENCE oF REMEDY AT Law, HARM To PLAinctIFe euTtT ~
WEIGHS HARM to bEFENDANT , AMD > PUBLIC INTEREST fs S@Rutb BY
ENToininG® BEFRALBANT 4c

THAT CONDITIONS ComPLaAruEbD GF MiGHT REAPPEAR in tHe Future -

THAT He HAD SUSTAINED GR WAS IMMEDIATELY [ai DANMGER OF BUBTAIN —
imG®@ Sem birRketT IntTuRyY AS RESULT wF THE CHALLENGED GEFICIAL
fonbucT , AND THAT PNFuRy OR WHREAT GF INJURY WAS BoTH REAL
AmB EMMEbIATE , MOT ComFeCtTuRAL GR HYPOTHETICAL -

INCARCERATION UNDER CaN DITIONS FOSING SUBSTANTIAL RKisix oF
SERIGUS HARM Aeib THAT PRison OFFICIAL Knows of ANh DLS REGARAE
Exch asiwt Risk Ts INMATE HEALTH CR SAFETY 4

THERE WAS DANGER THERE THREATENED CONDITIONS MiGHT RECUR OR
TARE PLACE IN THE FutuR& At ANOTHER Tne «

THAT WE 18 tnNCARCERATED UNbBER CONDITIONS Pesin& SURSTAMTIAL Risk

@F S@Rious HARM Aad THAT DEFENDANT PRison GEE IiCtAL FaessESSED
SuPFictE NT €ULPA BLE INTE AT -
Case 1:21-cv-00526-SHR-EB Document1 Filed 03/23/21 Page 6 of 13

Gl. THay CanpucT CoPrMPFLAINED OF WAS ComMMITTED BY A FERSON ACTING
UNDER CoteR oF STATE Lew anh THAT SAB ConbdDuctT DEPRivEDdD ariel
OF A RIGHT, PRiwiLEGE OR IMMUNITY SECURED By Conatitution 42K
LAWS of UNTTER STATES 3

G2. A WNIOLATION GB RIGHTS SECURED By CeNnsTiTuTicn Amb LAWS af
UNITE RTATER Anih THAT ALLEGED DEPRIVATION WAS CammMitTeb B7
PERSon ACTING UNDER Coalek OF AtaAtTe LAW .

GF. ACTUAL INTENT GR RECKLESSNESS s

Ct. THAT PLAINTIFE HoiBS A CONSTITUTIONALLY PAROTECTES RiGHt = DEFRIVATICN oF
THAT Ri@et G@ecuR RED > DEFEADANT @NTENTIGMALLY CAUSED THE DEP RivaATION,
AND 2 THAT DEFENDANT ACTED UNDER COLOR OF BTATER LAW.

GS. THAT HE SuFFRRED SEVERE MEATAL AND EMG&TiICNAL DISTRESS LIP ON
DEFENDANTS ConbucT AD ACTION TAKEN AGAINST Mie STRE CONFISCATION
GE His LEGAL MATERIAL wittHautT RETURN CF PROPERTY TO INTURS PARTY
HAVING A PROTELTED INTEREST IN OWNERSHIP THERE GF, AND HE SURFERED
IN TURY, AMD HE wae aN MAMINENT DANGER oF SERIOUS PRYSicCNL inTuRY
AT TIME aH ComMPLAINT was Fittb buz To L°S3 @F LEGAL PROPERTY .-

£6. PROCEDURAL DUE PROCESS REQUIRES THAT ANY DEPRivAtTioN of LiFe
LIBERTY OR FROPRATZY BY STATE 18 HONE BAIRLY Amb wot ARBITRARILY 3
WHERE THE CeoNbucT GR ACTION TAKEN WAS ARBITRARY

*

G7. INTERFERENCE weitit ComatiTutTianAlL RIGHT eF ACCEXe To CURT ,
G3. THAT MASSIVE PORTIONS GF His KEEGAL MATERIAL WAS REMOVED FROM
tis FROPERTZY wHiCh PRESENTS A THREAT InN VLOLATIiON ©F THE Str

Aub l4tei AMENDMENTS bEMIabD ACCESS To CouRT .

69, THAT DEFENDAAT ACTED write INTEMT Te KEEP PLAIANTTIF Ee bs PRoPRRTY ,

76, PSTEMTIAL HARM whith CANNOT BE REDRESS ED BY A

LEGAL BR
EQuUiTARLE REMeby FeL_iowinte A TKIAL

vy

Tbe THAT DEPRivaATiganws wREKE LakeLyYy Treo Reca rR 4

72. EitTHw ER bIRECT oR INFEREATIAL ALLEGATIONS CONCERAiWG ALL - MA =
TERIAL EBLE MEATS NEBCESBZPARY To RECOVER UNDER CHOSEN LEGau
WHeorRY .

73- THE (SSUES OF THE COMPLAINT ARE THAT THE PLAINTIFE Os LEGAL PREP -

ERTY MATERIAL AND GTHER ImMPoRTANT DeCUMENTS HAVE BEEN REMoUED
FROM His POSSESSION WiTHOUT REMEDY PROCEbURALLY Ani REMAIN
To BE HELD HY SeCuRITyY WHERE THE MissinG REPORTED PRePERT?
SOUGHT By SécuRITZ FRom tHE LIBRARY WAAR NET im HIS PESSESSIé~,
Nek Founb im His LEGAL PROPERTY, RESULTED IN Loss of LEGAL PROPERTY
BASED en THE ComMbUET AMD ACTION TAKEN BY DEFENBANWT 5 AND
THAT INTURIES WERE EMHANCED BY ConbuUcT Anil ACTION TAKEN By
SUBORDINATE OFFICERS We WERE ENGAGED in CoNhUuCcT any VW LOLATIO
OF PLAINTIFF'S CONATITUTIANAL RIGHTS SANCTIONED BY SUPERViEeR,
CAPTAING VAMG ORDER ,

ca

74. THAT WE HAS RIGHT NoT Te KE bIscRiminmATEeD AGAINST Z THE RIGHT TS
EQUAL PRoTEetigw 3 THE RIGHT NOT Tse BE RETALIATE b AGAINST 7 THE
RiGHrT To CURR, LIBERTY AND PROPERTY 3 THE RiGur Te bus PRocesK of
LAW 4NDER G4 TH AMENDMENT WHERE those RIGHTS HAVE BEERS VYiaLATéeb.
Case 1:21-cv-00526-SHR-EB Document1 Filed 03/23/21 Page 7 of 13
78. THAT HE HAS THE RiGHT 2F FREEDOM OF SPEECH 3 THE RIGuHr Te THE
FREEbOM OF EXPRERSIGN ANH ASSEMBLY ,wHERE tTHEese _ARE
MIOLATE D UN BER FIRST AMENDMENT By

CON PUCT.

RIiGHts
PARTY tTHiteouaw

INTERVENING
(EC ONFIS CATING READING, His LEGAL
PHVASIOM GCF CONSTITUtiO MAL Ri@HTts
COMBENT , ESPEC§ALLY

be cumenatrs by
witTtHout PER MISTS io Ke Gz
LrPom UnNWIidliniGas SS Fo RETURA iT
7G, THAT HE HAS RIGHT NOT
ACTien 3S it

£9
Toe
THe

BUE PROBES
AMBN AALE AIT

-

SuFteR FROM WRONGFUL Grave RAMEE mT
RlGHTtT Te “Litre, LIBERTY ANd PROPERTY 3
WHERE THose RiGitTts HWAV E

Ant Al@eHr Fe
Uinhsiz Tee S§Tiv

BELA
77. Trar THE

WIiOLATED
DEFENDANT REFUSED TS
PLAGATTIFE is

-

PROWibE REMEDY Hr RETURN oF
LE RAL MATERIALS BACK Te its OwNEeR BY REAUEST,
Arhib HAR ACTED IntEniaonALLyY AaD MALicCiousiy To KEEP FT And
DISCRIMINATE b AGAINST PLAINTIFE BY TREATING Hint MtFFEREAT LY
THAN GTHERS SimitARiy SitUATED .
73. THAT BotH THE SUBORDINATES ANb CHIEF GEEICARS WIolATEeb
PLAINTUUPF Ws CaoNSTITUTIC NAL RIGHTS
TGs THAT Wis

PER EGAIAL FRGoP BRT?
bEFENDAMUT - FRizgon
MG RRASOMABLE

te &
~ LEGAL MATERIAL WERE
CEPRiCIAL » WHERE THERE ARTE I

BASig Ts Hiv His

THAT THE LEGAL MATERIALS
BocuUMmeENTs WERE UNREASONABLY
mtdaa Nae ite oOo iat
HIS LEGAL
ME WAS
TIME His

TAKEnm BY
< , THERE WERE
ANY FURTHER «

PMPO RTANT

PREPERTY
PLAINTUIFS ix A BL BD LEGAL

CONFISCATED &y GFFICERS LEAVING
ADEGAUATE POSSESSION £2F OR RIGHT Te ACCERS Te
MATERIAL wHicH POSEY A SERIAUS THREAT, AND “hRAT
[IMMINENT DANMrER GF SBRIGUS PHY SiCAL INTURY
CGMPLAINT WARK FILED WHER DANGER Thus
tiPom Leeeg of LEGAL PROPERTY °

és

eT
ARISES
Sis

“a

THAT THE SECURITY SUPERVIZER CONFISCATED HWiS LEGAL PROPERTY
witteutT Surriciegmt BASitsS TO TustiFf®&y tHe Cause
AUFFERED .

B2.

WiHICH
THAT WHE HAb

A FROT&ECTED PROPERTY inTEREAT 16 Pe aSission OF
His LEGAL PROPERTY AND ALL G@THER ASSOCIATED LEGAL MATERIAL
THERE Wite », Amb WAS DEPRAVED THAT INTEREST BY PRIiVons GEECIAL
DEFENbBANT , UPSM Ant UNREAKONABLE REMOVAL THEREGE gy SaAib
CONFISCATION, , WHICH EXCEEDED FHE BeUNbARY OF WAT WAS
ACTUALLY SOUGHT, BY AN ARBITRARY AAD UMNR EAR MARLEE
RivAtion

INTENTIONAL

INMATE bs

DRP -
IAPROPER SEARCH PROCEDURE . DIRSctLs
Loss OF LEGAL PROPERTY

He

«

$3.

CARS ATL
8%, THAT UPORKL THis
RECEiuUE

THES

TE
iBve BDAY OF MARCH, 2021, THE PLAINTIFF HAS NOT
His LEGAL FReEPERTY OR NETICE RETURN
MATTER was FILED IN THE
83.

*

GF its

DUSTRICT COURT

THAT THE PLAINTIFR HAS RiGuT TO FILE GRARUANKCE OR Te
R&bRE ss By PETITION GR LAw Suit UNDER

WHIiCh THe barEaAbAWT HAS CAUR &D
REMOVAL oF FLA tact BE is

BEFSRE

SEEK
der AME ADA Ar
INTERFERENCE Anity
PROPERTY wittour
BE. THAT ALLEGED DEPRIVATION ACTUALLY
COURTS QR FRETUbICED

eF
mINTURY By
REMEbLY oR pus PROCESS
INTERFERED with His Acc ss
BxMisSttrsaite ACTioni: «

Fo
87.

&8.

Case 1:21-cv-00526-SHR-EB Document1 Filed 03/23/21 Page 8 of 13

EVIDENCE THAT THE PLAINTIFF (3 PROPBATY wWwAS Net RETURNED Pend
THAT HER HAD TT) hémanib iTS RETuRn THReuG tv
GF THE THREATE ING
WAS ENGAGED -

Caurt BECAUSE
Con dbuUcT AND ACTIVIFY wHitcH THE DEFENDANT

PLAINTIFF URGES TO THE COURT THAT HE BALIEVES THAT DEF oR ban T

INTENDS te PLANT SOMETHING: @THER THAN PLAINTIFFLY LEGaL  Not&S
tiNnTo HIS PROPERTY WHELE IT im HIS POoSs ES SiO ry > AS SEEN uPSN
THE “ CoMFiscation FTEMS RECRPT PEFERDANT “RIDER "HAS Shown 4H

NuMBER 1. C7) Box ef Legal material uot te be Removed From
CiGrary 2 PEAINTIFE boSsalT HAVE, NOR BID HE HAVE Possession of
Legal material net te be Remaved fren, library

THAT DEFENDANT DIDNIT Teli Hitt, NOR DID HE Want PLAINTIFF Te
KMO Us, THAT THE IMNVESTIGATIGER SEARCH WAS FOR , TWO Beck Béinsh-
ERS - two Wélumf af LEGAL NOTES TITLED “ EDERAL HABEAS CORPUS
PRACTICE AND PROCEDURES“ Book Ff I ano 2, WHERE THE REMOVAL
CE HES LEGAL FROPERTY WAS AOt PART of THAT SEARCH ,AN’ THAT
THE SEARCH AND SEIZURE WAS HPREPRR WHERE THE “DEFENDANT

HAS ATTEMPTED te Tustiby tH SEARCH BY ALTERNATIVE PAEANS FALSELY

WHICH VIGLATED Hue PRecExs

THAT Tee Garhi ae ace BAQ@IG-BR ExcEPTiont HAS

BEE A AVPLIED |
Ami PAY 6

BER ACEEPTRD By tHE CouRT THROUGHOUT TRE

ENTIRE COMPLAINT FP NECESBZARY phe NOT AY PROPRIATE LY
APPLIED

RELIBF SOUGHT

DEFENbDAWTS ARE SUED FM THEIR ENMbDIVL DUAL AMD

THEIR OF FICIAL CAPACITIES SEEKING
IN TUNMCTIVE RELIEF

NEFENDANTS MUST BE EN ToinEb FROM CONTIA IN & ing
UNCENSTITUTIOMAL POLici=s , PRACTICES, OR PROCEDURES

PLAINTIRE (3 LEGAL MATERIAL AMP ALL OTHER IMPeRTANT
DocuMENtTS SEIZED Must BE RETURNED To Him WHERE
HE iB gn IMMINENT DANGER of BSERIDUS PHYSICAL Ing -
FURY iitonm LOSS CF LEGAL PROPERTY

THAT THE INDIVIDUAL OFFICERS Must BR TRANS FERRED
TO ANOTHER TAILLE WHERE HE FRECS THREATE REbD BY
THEIR AUTHORITY, ACTiVITty OR Conbuctr

A) bekinaa Under £ conalt ef Pang'eng

 

(a LU tote, Cheech

PLAINTIFE PRea se
Case 1:21 cv-00526-SHR-EB Document 1 Filed 03/23/21 Page 9 of 13

aN THE UNITED STATES DistTRicT COuRt
Foeiz THE MibbLE DESTRECT OF PENA SYTLVANMZA
Subic CHRISTIAN

Civil ACTIS A
Ve

CAPTAIN VANGERRER €T al

an

No.
AFRtbAViT

te THAT THE DEFENDANT HAZ iN HiS PoSSESSicnN LEGAL NDocuhENTATIEN
Gn PELING e@F WRIT OF CERTIGRARI wiTH TiH® BeckET APR LicAtion
AND IMSTRuUCTICONS WHICH STOPS tHE PLAINTIBRE is
FitsrarG@ oF ACTIEN raures THE WNITED STATES
WeHieti WAS nmaALED te

CONTE A PLATE D
Hear Far

SuUuPRAME COURT ~ MATTER
Public ws t

THE HEFENO AAT

TisnniAw CiTaATia ne CRANIAL

SEEKING REbdDREXS

COMPL AINAKRT

HAS inn HiS POSSERSiO£ W

Cs narPLAiaiT ;

GF GRIER VANCE ©
A@AINST City ef

®& ANMITED STATES Conistitu -
st A meénibmeme tT PET OTIO NG
wHECH wAS FiLibp RY Tes
PHILADELPHiA BRintG * PR AGD AG
tMVESRTIGOATION im THE -GFRIiCE C8 tHE ti.x. ATTGR rk y GRri& RAL
IM WAS Hint te M b.c. CAUSING INTER PERENCE with a VAL OL
CLARA LC
THAT THE

DEFEADDANT HAS
Anib Citas

in nis
uabER WERT

POoSSESSion Ane

© OUR PReEEKS e
CemTnmacrt Law 7; Can StiTUuTioaAk Law, FORFEITURE S
SPECIAL PLEADINGS a FRAUD ETE

-, Which
RAIS ineG ADEGUATE CLA EM

PLAINTLFF Os CASES
LAW 1-8. MAXIMS OF LAw
AOE CURITIES RRAUD,
STOPS tHe PLAGATIFF EROM

THAT THe CASE LAw

im CASH Nos $2206 Cu-GIS%2 HAS BEE A
ReMovib , TAKEN FROM PLAUNTIFE is Fick , ont Fit& ime Tee Mibnls
HiISTRicT, IMTERFERRING With HIS ACCESS TE CLAIM ene LEGAL
ARGUME MT fe PeNtDinsG@ ACTiO nd BEFERE HonreRABLE FuoGe RAMBO
3+ THAT Hix BOND PAPER ,ANh LEGAL BMVELOPES ,Anbd CARBON PAPER
HAS BEEN REMOVED RRM His PROPERTY , TAKEN, DENYINa ” Pi ft
ACES EA Te CeouRT .
be. THAT THE CONFISCATION FN THE ABOUE WAS bonk FoR OTHER THaA ni
Ore ene L er ngeas Canoe eer ERT Of toe PRISe MIS LiBRARY Beit
SERICS Of ALETES Uren tue gos ns The ge URES 4 Pere Vetume
DOME Te MINGLE “thRouGu P “ ay ERS 4 RATHER , IF WAS
INVASION OF RIGHTS , PLAINTIEES' Ss PRIVATE Notes By
: WHICH PROWESS FHAT HE WAX im
DANGER OF SERIGUS PHYICAL ALARA
Firéi ,

IMIUPAENRIE 16 T
ar Time

fies COMPLA~UT WE A.S

a 2eLarnea Linder Penal Gy of v ey Uf
FS bsg ‘20 2 ~ |
HAVE a Vile Chr

C/ Pemintire FRo se
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00526-SHR-EB Document1 Filed 03/23/21 Page 11 of 13

Form DC-135A

 

Commonwealth of Pennsylvania
, , Department of Corrections
INMATE’S REQUEST TO STAFF MEMBER

INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more

promptly and intelligently.
1. To: (Name and Title of Officer)

SS mit 2. Date:
Captain Lang ovgleyr Seccevrt G
3. By: (Print Inmate Name and Number)
Tulteo Cherise AY GEFZP

 

3-4-2024

4. Counselor's Name:

 

 

 

 

 

 

MR. Sera a “ne
2 whee G@ hook. | 5. Unit Manager's Name: __
Inmate Signature M R * M ‘ Hey
6. Work —— - 7. Housing Assignment: :
Ade ne D- BLDG ces, # /22
8. Subject: State your request completely but briefly, Give details.

 

StR 2

 

# AM REGIE STI

 

 

 

 

 

THe RePTuRw eof my LEGAL
M4M4ATE REAL - PERSONAL PROPERTY 3 2 AM Net THROWING.
MY PROPERTY AWAY , Anh 7 HAVE Not ABAMDOMED SAY
PROPERTY = 7 HAVE JMPORTANT JAATTE RS Fo BE FILED PA
COURT awh Yow (Re PREVENTING ME FROM NoInG SO.

DZ olowet linder stand , Ttive cost yew ato proble tiny -
Mek HAWE FP clowe. anything Fa

 

 

f JecuRity to Cus eo.
This. Extended Reguest ter My leg zl’ Preperts .

Pr Lipok 2. te Marae Dike tte Bape el  -le issouled

pneuntien te iO be Phat Lin Tying #6 gal b wele
ny property -— thes thio Riaveck for
, £ hb

—f fm. pte f meant a

 

 

 

7 HVA ip
jeer te “a

   

 

sty

‘9. “Rdeponse. a his | she ectio n fOr § SERRE So Vv.

 

 

 

 

 

 

 

 

 

 

 

 

 

To DC-14 CAR only O

 

To DC-14 CAR and DC-15 IRS

 

 

STAFF MEMBER NAME

DATE
Print
GC:

Signature
Curban Copy g

7.2.1, Counseling Services Procedures Manual ~ Section 3, Request Slips Attachment 3-A
Case 1:21-cv-00526-SHR-EB Document1 Filed 03/23/21 Page 12 of 13

 

Form DC-135A

INMATE’S REQUEST TO STAFF MEMBER

Conty wie an puet

Commonwealth of Pennsylvania
Department of Corrections

INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more
promptly and intelligently.

 

1. To: (Name and Title of Officer)

2. Date:

 

3. By: (Print Inmate Name and Number)

 

 

Inmate Signature

4. Counselor's Name:

 

5. Unit Manager's Name:

 

6. Work Assignment:

 

7. Housing Assignment: * _

 

 

 

 

 

 

 

 

PROPERTY  ¢np OwAMERSHIP

D-BLDG@ CELE
8. Subject: State your request completely but briefly. Give details.

T HAVE SHARED wiTH You Tat AN (*MUVESTLGAT(oN €£5
BEinG ConmDuclkp Ar THIS FIME BY D)isTRieT ATTrORwey
ine PHILADELPHIA un dR 2neMoecClnfr PROTECT — CoOneicriean
tNTEGRG TY wap FoR my RetéAs ep . 2 am aio wahlR
STATE PRePERTY -— MOR 77 SJ Ris DicTlon -~ THis £45 M7
Fi Al MeTic&-REGUEST FOR RETURN OF MY AE GAL

HAV bid &

A__PROTEcTED *NTEeRESF

 

THERE “nt CIR Ne. ¢ 454924

a k wonenae —
. ~8

 

 

 

 

 

 

 

-9. Response: (This Section for Staf

 

   

 

 

 

 

 

 

 

 

 

 

 

 

To DC-14 CAR only 0

 

 

To DC-14 CAR and DC-15 IRS O

 

 

STAFF MEMBER NAME
Print —

7.2.1, Counseling Services Procedures Manual - Section 3, Request Slips —

DATE
Signature

Attachment 3-A
Case 1:21-cv-00526-SHR-EB Document1 Filed 03/23/21 Page 13 of 13

JULIO CHRISTIAN
AY 4428
Box A
BELLEFONTE PA 16823

aLogal Mase.

RECEIVED
SCRANTON

MAR 23 2!

PER

 

INMATE MAIL
PA DEPT OF
CORRECTIONS

 

 

OFFICE OF THE CLERK
UNITED States BDUSTRect CouRT
iMisplé bdDeistrRich oF PA
P.c. Bex. LiGx&
SCRANMT OK pA iSsci
